Citation Nr: 9904567	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-14 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss and 
tinnitus.

2.  Entitlement to a rating in excess of 10 percent for 
adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1988 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of entitlement to a rating in excess of 10 percent 
for adjustment disorder with depressed mood is addressed in a 
remand order at the end of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates that the veteran incurred a 
hearing loss during active service.

3.  Persuasive evidence shows that the veteran's tinnitus was 
incurred during active service.


CONCLUSION OF LAW

The veteran's hearing loss and tinnitus were incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records include a February 1988 enlistment 
examination which revealed audiometric findings, pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
5
10
25
LEFT
20
15
0
10
25

On the authorized audiological evaluation in September 1988, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
0
10
25
LEFT
30
20
5
15
35

On the authorized audiological evaluation in May 1992, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
0
0
30
LEFT
20
20
2
15
45


On the authorized audiological evaluation in January 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
20
50
LEFT
35
35
15
20
60

The veteran's August 1995 separation examination found, pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
5
15
60
LEFT
25
25
10
10
65

On the VA authorized audiological evaluation in April 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
20
40
LEFT
20
20
10
20
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner noted the veteran reported constant high pitched 
bilateral tinnitus and a history of equipment noise exposure 
during active service while working in a dental prosthetics 
laboratory.

In his March 1997 substantive appeal, the veteran argued that 
his hearing loss and tinnitus were the result of constant 
exposure to high pitched noise from grinders and drills 
during active service.  He stated that his employment 
environment in a dental prosthetics laboratory had been very 
noisy.

Analysis

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection can also be granted for organic diseases of the 
nervous system, including sensorineural hearing loss, if they 
become manifest to a degree of 10 percent or more within one 
year of separation from active service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) (1998).  

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1998).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the United 
States Court of Veterans Appeal (Court) has held that 38 
C.F.R. § 3.385 operates to establish when a measured hearing 
loss is, or is not, a "disability" for which compensation 
may be paid, provided that the requirements for service 
connection are otherwise met.  See Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).  Even if a veteran does not have 
hearing loss for service connection purposes by the standards 
of 38 C.F.R. § 3.385 during the time of active duty, such 
does not prohibit service connection.  Service connection may 
still be established if a veteran currently satisfies the 
criteria of 38 C.F.R. § 3.385, and the evidence links current 
hearing loss with service.  Id. at 158.  The threshold for 
normal hearing is 0 to 20 decibels.  Id. at 157.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, and 
that all reasonable doubt be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (1998).

In this case, the veteran's service medical records 
demonstrate the onset of bilateral hearing disability for VA 
purposes at the 4,000 hertz level during active service.  See 
Hensley, 5 Vet. App. at 159-60.  Similar findings were also 
demonstrated upon VA examination within one year of the 
veteran's discharge from active service.  Therefore, the 
Board finds service connection is warranted for bilateral 
hearing loss.

In addition, the Board finds that the veteran's statements 
that his tinnitus was the result of constant high pitched 
noise exposure is credible in light of the documented hearing 
loss shown in service.  Although the veteran did not report 
tinnitus until several months after his discharge from active 
service, the relatively short interval before a diagnosis was 
provided combined with his inservice job as a dental 
technician that undoubtedly exposed him to acoustic trauma 
are persuasive of inservice occurrence.  Therefore, applying 
all reasonable doubt in the veteran's favor, the Board finds 
that service connection is warranted for bilateral tinnitus.  
See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hearing loss and 
tinnitus is granted.



REMAND

The record reflects that during the course of this appeal the 
Schedule for Rating Disabilities was revised with respect to 
the regulations applicable to rating mental disorders.  These 
changes became effective November 7, 1996.  61 Fed.Reg. 
52695-52702 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The veteran has 
not been provided the amended provisions and the opportunity 
to submit argument in support of his claim under those 
provisions.  The Board finds that additional development is 
required for an adequate determination of the veteran's 
appeal.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, which includes obtaining an 
adequate VA examination.  38 U.S.C.A. § 5107(a); see also 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The fulfillment 
of the statutory duty to assist includes providing additional 
VA examinations by a specialist when recommended, and 
conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The examination must also provide sufficient reference to the 
pertinent schedular rating criteria to be adequate for rating 
purposes.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Consideration of factors wholly outside the rating criteria 
would constitute error as a matter of law.  Id. at 207-08.  
It must be kept in mind that the use of manifestations not 
resulting from the disability in establishing the evaluation 
for this disorder is to be avoided.  38 C.F.R. § 4.14 (1998).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the following 
development:

1.  The veteran and his service 
representative should be allowed an 
opportunity to submit additional evidence 
in support of the issue on appeal.

The veteran should provide the names and 
addresses of all medical care providers 
who have treated him for his service-
connected psychiatric disorder since 
active service.  After securing the 
necessary release(s), the RO should 
request all relevant treatment records.  
All pertinent information received should 
be associated with the claims file.

2.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the extent of 
impairment caused by his service-
connected psychiatric disorder.  The 
claims folder and a copy of this remand 
must be made available to the physician 
for review in conjunction with the 
examination.  All necessary tests and 
studies should be conducted in order to 
identify and describe the symptomatology 
attributable.  

The report of examination should contain 
a detailed account of all manifestations 
of the disability(ies) found to be 
present.  If there are found to be 
multiple psychiatric disorders, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner should also comment on the 
extent to which the service-connected 
disability impairs the veteran's 
occupational and social functioning.  
The examiner is requested to assign a 
numerical code for the GAF, and include 
a definition of the numerical code 
assigned.  

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the veteran's claim 
for a higher rating considering all of 
the evidence of record.  See Fenderson v. 
West, No. 96-947 (January 20, 1999).

The claim should be adjudicated in light 
of the rating criteria effective before 
and after November 1996, assigning the 
rating under the criteria most favorable 
to the veteran.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9405 (effective before 
and after November 1996).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

